UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4540


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MONDRNEA CARROWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01075-RBH-1)


Submitted:   March 29, 2010                   Decided:   May 11, 2010


Before MICHAEL * and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James Carroway pled guilty to possession with intent

to distribute more than 50 grams of cocaine base (“crack”) in

violation      of    21   U.S.C.      §§ 841(a)(1),           (b)(1)(A)         (2006).      The

district court denied Carroway’s motion to amend the indictment

and the guilty plea, and sentenced him to 240 months in prison,

the statutory mandatory minimum.                   Carroway appeals.             We affirm.

               Carroway        asserts        that      the     statutory          sentencing

disparity between crack and powder cocaine is unconstitutional.

He    points    to     the    fact     that    the      Department         of    Justice     and

Congress are considering changes to federal sentencing law as

evidence of the current scheme’s constitutional deficiency.                                   We

repeatedly have rejected claims that the sentencing disparity

between powder cocaine and crack offenses violates either equal

protection or due process. See, e.g., United States v. Perkins,

108 F.3d 512, 518-19 & n.34 (4th Cir. 1997); United States v.

Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996) (en banc).                                    To the

extent       that    Carroway         seeks    to       have    us     reconsider          these

decisions, a panel of this court cannot overrule the decision of

a    prior    panel.         United    States      v.    Simms,      441 F.3d 313,     318

(4th Cir. 2006).

               Accordingly, although we deny the Government’s motion

for    summary       affirmance,       4th     Cir.      R.    27(f),       we    affirm     the

district      court’s        judgment.        We     dispense        with    oral    argument

                                               3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4